ON PETITION FOR REHEARING.
The appellant in his petition for rehearing insists that this case is governed by Rucker v. Steelman (1881), 73 Ind. 396, to which case our attention had not previously been directed.
In that case a somewhat similar situation was presented by the pleadings, but the court seems to have more or less arbitrarily considered the verbal agreements pleaded to have been 10.  contracts for the purchase and sale of lands. The court applies the rule, which was fully recognized and was not violated *Page 182 
in our original opinion, that where "A" purchases real estate from "B" with his own funds under a verbal agreement with "C" to later convey the real estate to "C" upon payment of the price, the contract is within the statute and unenforcible. In our opinion it is not applicable to the facts in the case at bar.
Petition for rehearing overruled.
NOTE. — Reported in 55 N.E.2d 327. *Page 183